WOODLEY, Presiding Judge.
The offense is transporting whisky in a dry area; the punishment, 50 days in jail.
The state confesses error and suggests reversal because of a fundamental defect in the complaint and information.
An examination of the state’s pleadings shows failure to allege publication of the order declaring the result of the local option election, which is fatal. Gallagher v. State, 142 Tex.Cr.R. 133, 151 S.W.2d 819.
The judgment is reversed and the prosecution under the complaint and information is ordered dismissed.